Case 2:19-cv-11442-LVP-RSW ECF No. 46 filed 08/06/20          PageID.548    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JEFFREY HARRY DABISH,

             Plaintiff,

v.                                                   Civil Case No. 19-11442
                                                     Honorable Linda V. Parker
WAYNE COUNTY AIRPORT
AUTHORITY; DEPUTY CHIEF THOMAS
ZAHINA; INVESTIGATOR RYAN
CARROLL; and INVESTIGATOR ERIK
JOHANSEN


          Defendants.
_______________________________/

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS FOR
               SUMMARY JUDGMENT (ECF NOS. 34, 35)

       This lawsuit arises out of the seizure of $30,000 held in Plaintiff Jeffrey

Harry Dabish’s duffle bag just before he boarded a flight from the Detroit

Metropolitan Airport. In a Complaint filed May 16, 2019, Plaintiff alleges that the

Wayne County Airport Authority Board of Directors, Deputy Chief Thomas

Zahina, Investigator Ryan Carroll, and Investigator Erik Johansen (collectively

“Defendants”), engaged in (i) statutory conversion; (ii) common law conversion;

(iii) unlawful seizure in violation of the Fourth Amendment and Article 1 § 11 of
Case 2:19-cv-11442-LVP-RSW ECF No. 46 filed 08/06/20         PageID.549    Page 2 of 3




the Michigan Constitution; (iv) a violation of the Civil Rights Act pursuant to 42

U.S.C. §§ 1983 and 1988; and (v) civil conspiracy. (ECF No. 1 at Pg. ID 4-8.)

      Before the Court are Defendants’ motions for summary judgment. (ECF

Nos. 34, 35.) Plaintiff did not file a response brief within the 21 days that followed

submission of each motion. On July 9, 2020 the Court ordered Plaintiff to show

cause, in writing, by no later than July 16, why Defendants’ motions should not be

granted. (ECF No. 39.) Plaintiff did not respond to the Court’s order.

      However, on July 20, Plaintiff filed a “Response to Motion for Summary

Disposition.” (ECF No. 40.) The filing does not indicate the summary judgment

motion to which it serves as a response. On July 27, the parties engaged in a

settlement conference before Magistrate Judge R. Steven Whalen. No settlement

was reached.

      On August 6, the Court held a hearing regarding the motions, at which time

Plaintiff’s counsel conceded that the July 20 filing does not specifically address the

arguments set forth in either summary judgment brief. When given the chance to

expound at the motion hearing, Plaintiff’s counsel failed to articulate any

arguments responding to those asserted in Defendants’ briefs. In fact, Plaintiff’s

counsel seemed to concede that, after his client was deposed, it became apparent

that his section 1983 claims failed on the merits.




                                          2
Case 2:19-cv-11442-LVP-RSW ECF No. 46 filed 08/06/20       PageID.550   Page 3 of 3




      For the reasons set forth in Defendants’ summary judgment motions and for

the reasons stated by defense counsel during the motion hearing, the Court grants

Defendants’ motions. See McPherson v. Kelsey, 125 F. 3d 989, 995-96 (6th Cir.

1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived.”); Boone v. Heyns, No. 12-

14098, 2017 WL 3977524, at *5 (E.D. Mich. Sept. 11, 2017) (finding arguments

“conceded and waived” where plaintiff “did not refute [the] argument[s] in his

response brief (citing McPherson, 125 F. 3d at 995-96)).

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

 Dated: August 6, 2020




                                         3
